WEBB, Judge.
Plaintiff contends the court erred in its interpretation of “gross annual income.” We agree. The agreement is clear and unambiguous, and “[t]he terms of an unambiguous contract are to be taken and understood in their plain, ordinary and popular sense.” Weyerhaeuser Co. v. Light Co., 257 N.C. 717, 719, 127 S.E. 2d 539, 541 (1962). “Gross annual income” in its “plain, ordinary and popular sense” means total income without deductions. Under this definition, defendant’s “gross annual income” should be interpreted to include longevity pay, bonuses and money realized from summer employment. It is from this sum, and not his base salary, that defendant should be charged with “percentage wise” increases in his monthly payments of alimony and support as prescribed by the agreement.
We note the parties, in their arguments and briefs, informed the Court that: (1) plaintiff’s attorney prepared the agreement, (2) dividends and interest were not included in the parties’ inter*625pretation of “gross annual income,” and (3) defendant’s salary in 1973, from his work with Greensboro schools, was slightly less than $17,400.00. The record does not contain any of these facts, and we have not considered them as a basis for this opinion.
We reverse and remand for an order consistent with this opinion.
Reversed and remanded.
Chief Judge MORRIS and Judge WHICHARD concur.